Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 This office action is in response to the amendment filed on 08/15/2022.
Claims 1, 2, 10, 11, and 19 have been amended.
Claims 1, 10, and 19 are further amendment by Examiner’s Amendment listed below.
Claims 1-2, 5-11, and 14-19 are allowed with the Examiner’s Amendment entered below.
The allowed claims are re-numbered as 1-15.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Sok K. Hong (Reg#:64,719) on 8/30/2022 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claims 1, 10, and 19 listed below:
1. (Currently Amended) A system for providing an enterprise synthetic monitoring framework, the system comprising: 
a client device, including a processor, memory, and a communication interface, configured to generate one or more synthetic monitoring requests;
 an information processing apparatus, including at least one computer processor, wherein the information processing apparatus is configured to 
receive, on a single framework supported by the information processing apparatus, a first synthetic monitoring request from the client device, the first synthetic monitoring request being for a real browser application; 
receive, on the single framework, a second synthetic monitoring request from the client device, the second synthetic monitoring request being for a real mobile device application; 
receive, on the single framework, a third synthetic monitoring request from the client device, the third synthetic monitoring request being for a non-browser based application; 
receive, on the single framework, a fourth synthetic monitoring request from the client device, the fourth synthetic monitoring request being for a native application; 
execute, on the single framework, a plurality of workflows of differing application types synthetically on a plurality of environments, including aAppl. No. 16/441,635Attorney Docket No. P65328 production environment, based on the received first, second, third and fourth synthetic monitoring requests, the execution of the plurality of workflows synthetically including replicating one or more operations performed by a user at the client device to access a target application over a browser interface by inputting of user credentials and to perform various functions associated with various applications over a network, the differing application types including each of the real mobile device application, the real  browser application, the non-browser based application[[s]], and the native application; 
identify one or more types of parameters in the executed plurality of workflows; 
monitor the identified one or more types of parameters; 
send the monitored one or more types of parameters to one or more performance identification and analytics tools; 
receive analytics data and performance data associated with the monitored one or more types of parameters from the one or more performance identification and analytics tools; 
correlate the received analytics data and performance data; and 
determine one or more application performance events based on the correlation; and 
one or more server devices, including one or more processors, memory, and a communication interface, configured to implement the one or more performance identification and analytics tools, 
wherein the one or more types of parameters include types of executable applications being executed, the types of executable applications including the real browser Appl. No. 16/441,635Attorney Docket No. P65328 application[[s]], the real mobile device application[[s]], the non-browser based application[[s]], and the native application[[s]].

10. (Currently Amended) A method for providing an enterprise synthetic monitoring framework in an information processing apparatus including at least one computer processor, the method comprising: 
receiving, one a single framework supported by the information processing apparatus, a first synthetic monitoring request from a client device, the first synthetic monitoring request being for a real browser application; 
receiving, on the single framework, a second synthetic monitoring request from the client device, the second synthetic monitoring request being for a real mobile device application; 
receiving, on the single framework, a third synthetic monitoring request from the client device, the third synthetic monitoring request being for a non-browser based application; 
receiving, on the single framework, a fourth synthetic monitoring request from the client device, the fourth synthetic monitoring request being for a native application; 
executing, on the single framework, a plurality of workflows of differing application types synthetically on a plurality of environments, including a production environment, based on the received first, second, third and fourth synthetic monitoring requests, the execution of the plurality of workflows synthetically including replicating operations performed by a user at the client device to access a target application over a browser interface by inputting of user credentials and to perform various functions associated with various applications over a network, the differing application types including each of the real mobile device application, the real  browser application, the non-browser based application[[s]], and the native application;   Appl. No. 16/441,635Attorney Docket No. P65328 
identifying one or more types of parameters in the executed plurality of workflows; 
monitoring the identified one or more types of parameters; 
sending the monitored one or more types of parameters to one or more performance identification and analytics tools; 
receiving analytics data and performance data associated with the monitored one or more types of parameters from the one or more performance identification and analytics tools; 
correlating the received analytics data and performance data; and 
determining one or more application performance events based on the correlation, 
wherein the one or more types of parameters include types of executable applications being executed, the types of executable applications including the real browser application[[s]], the real mobile device application[[s]], the non-browser based application[[s]], and the native application[[s]].

19. (Currently Amended) A system for providing an enterprise synthetic monitoring framework, the system comprising: 
an information processing apparatus comprising at least one computer processor, wherein the information processing apparatus is configured to 
receive, on a single framework supported by the information processing apparatus, a first synthetic monitoring request from a client device, the first synthetic monitoring request being for a real browser application; 
receive, on the single framework, a second synthetic monitoring request from the client device, the second synthetic monitoring request being for a real mobile device application;   Appl. No. 16/441,635Attorney Docket No. P65328 
receive, on the single framework, a third synthetic monitoring request from the client device, the third synthetic monitoring request being for a non-browser based application; 
receive, on the single framework, a fourth synthetic monitoring request from the client device, the fourth synthetic monitoring request being for a native application; 
execute, on the single framework, a plurality of workflows of differing application types synthetically on a plurality of environments, including a production environment, based on the received first, second, third and fourth synthetic monitoring requests, the execution of the plurality of workflows synthetically comprising replicating steps performed by a user at the client device to access a target application over a browser interface by inputting of user credentials and to perform various functions associated with various applications over a network, the differing application types including each of the real mobile device application, the real  browser application, the non-browser based application[[s]], and the native application; 
identify one or more types of parameters in the executed plurality of workflows; 
monitor the identified one or more types of parameters; 
send the monitored one or more types of parameters to one or more performance identification and analytics tools; 
receive analytics data and performance data associated with the monitored one or more types of parameters from the one or more performance identification and analytics tools; 
correlate the received analytics data and performance data; and   Appl. No. 16/441,635Attorney Docket No. P65328 
determine one or more application performance events based on the correlation, 
wherein the one or more types of parameters include types of executable applications being executed, the types of executable applications including the real browser application[[s]], the real mobile device application[[s]], the non-browser based application[[s]], and the native application[[s]].

Allowable Subject Matter
The following is an examiner’s statement of reasons for the identified allowable subject matter:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Greene (Greene et al., US2016/0314056A1) discloses the claimed limitation/steps for receiving one or more synthetic monitoring requests from a client device, executing one or more workflows synthetically, identifying one or more types of parameters in the executed one or more workflows, monitoring the identified one or more types of parameter, sending the monitored one or more types of parameters to one or more performance identification and analytics tools, receiving analytics data and performance data associated with the monitored one or more types of parameters from the one or more performance identification and analytics tools, correlating the received analytics data and performance data, and determining one or more application performance events.  
Greene does not explicitly disclose the limitation about receiving request on a single framework and executing on the single framework, a plurality of workflows of differing application synthetically based on the received plurality of synthetic monitoring requests and a plurality of environments including a production environment, wherein the plurality of synthetic monitoring requests including real browser application, a real mobile device application, a non-browser based application and a native application.
Jordan discloses executing the plurality of workflows synthetically based on the received one or more synthetic monitoring requests 
Greene modified by Jordan does not explicitly disclose the execution of the one or more workflows synthetically comprising replicating steps performed by a user at the client device.
However, Ren discloses the execution of the one or more workflows synthetically comprising replicating steps performed by a user at the client device.
Greene, Jordan and Ren do not explicitly disclose the types of parameters include types of executable applications being executed, the types of executable applications including the real browser application, the real mobile device application, the non-browser based application, and the native application.
Bogaert discloses identifying the one or more types of parameter including types of applications being executed and wherein the types of executable applications including the real browser application, the real browser application, the non-browser based application and the native application.
However, the combination of Greene, Jordan, Ren, and Bogaert does not explicitly disclose receiving request on a single framework and executing on the single framework, a plurality of workflows of differing application synthetically based on the received plurality of synthetic monitoring requests and a plurality of environments including a production environment, wherein the plurality of synthetic monitoring requests being real browser application, a real mobile device application, a non-browser based application and a native application.
Therefore, in view of the recited system for providing an enterprise synthetic monitoring framework configured to receive request on a single framework and to execute on the single framework, a plurality of workflows of differing application types synthetically based on the received plurality of synthetic monitoring requests and a plurality of environments including a production environment, wherein the plurality of synthetic monitoring requests being for a real browser application, a real mobile device application, a non-browser based application and a native application in claim 1, which does not appear to be suggested or taught by any combination of Greene, Jordan, Ren, and Bogaert, or other reference in the record, and thus such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 2, and 5-9 contain the allowable subject matter.

Moreover, in view of recited method for providing an enterprise synthetic monitoring framework in an information processing apparatus including receiving request on a single framework and executing on the single framework, a plurality of workflows of differing application types synthetically based on the received plurality of synthetic monitoring requests and a plurality of environments including a production environment, wherein the plurality of synthetic monitoring requests being real browser application, a real browser application, a non-browser based application and a native application in independent claim 10, the combination of Greene, Jordan, Ren, and Bogaert or other reference in the record does not appear to teach such specific limitation. Therefore, such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 11, and 14-18 contain the allowable subject matter.
.
Furthermore, in view of recited system for providing an enterprise synthetic monitoring framework configured to receive request on a single framework and to execute on the single framework, a plurality of workflows of differing application types synthetically based on the received plurality of synthetic monitoring requests and a plurality of environments including a production environment, wherein the plurality of synthetic monitoring requests for the differing application types including real browser application, a real mobile device application, a non-browser based application and a native application in independent claim 19. The combination of Greene, Jordan, Ren, and Bogaert or other reference in the record does not appear to teach such specific limitation. Therefore, such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kogel et al., (US2016/0357516A1) discloses a method for tracing software execution on a target platform and based on the execution traces to generate a workload model of the software.
Kirk Damon Sayre (US2018/0081777A1) discloses a method to detect behaviors of operational computer code by tracking a synthetic call trace state variable.
Khot et al., (US2006/0156072A1), discloses a method for monitoring a computer application, including selecting the computer application, monitoring and generating altering for inputted condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.W/Examiner, Art Unit 2192   	

/S. Sough/SPE, Art Unit 2192/2194